*65ON REHEARING.
Montgomery, J.
A rehearing was granted in this case, and briefs have been filed by both counsel. The defendant’s counsel says:
“Every dollar of the contract price has been distributed for labor and materials furnished in making the improvements. Under the statute, this would appear to be a complete defense; but the court has practically read into the statute the condition that the distribution must be pro rata.”
We have the misfortune to have been misunderstood by counsel. The court has read nothing into the statute. We have construed the language employed in the statute itself. By the plain provisions of the statute, payments made by the owner “before the contractor shall have furnished him with a statement as hereinbefore provided” shall be at the owner’s risk. “ And no payment made to any contractor before the expiration of 60 days shall defeat any lien of any subcontractor, material man, or laborer unless such payment has been distributed among the subcontractors, material men, or laborers, or, if distributed in part only, then to the extent of such distribution.” What is meant by “ distribution ? ” The definition given by Webster is: “The act of distributing or dispensing; the act of dividing or apportioning among several or many; apportionment; as the distribution of an estate among heirs or children.” It cannot be said that the payment to one of the entire contract price would amount to “distribution,” nor is it doubtful that the term as here employed means a distribution among all entitled to take; otherwise the provision is meaningless, and affords no protection to the laborer or subcontractor.
But it is contended that an error occurred in applying the principle to the former decision. It appears that the actual cost of the building was $3,535; the contract price $2,704. Complainant’s pro rata share would be $576.13. *66Four hundred dollars-had been paid on this contract, and complainant would have been equitably entitled to receive $176.13 more. There was in the hands of the owner the sum of $204, which the court below held was paid to the contractor under such circumstances as to estop the complainant. We think defendant’s contention in this respect must be allowed. It was an error to consider the balance of complainant’s claim only, and this is the manner in which the mistake in computation, occurred.
The decree of the court below dismissing the bill will be affirmed, with costs. As this rehearing was made necessary by our own error, no costs will be awarded for the rehearing.
The other Justices concurred.